Rice, J.
The action is debt upon a bail bond. No service, in this action, has been made upon Adams. Head only defends. The case finds that the plaintiff, in 1847, sued out a writ against Adams, (the principal in the bond now in suit,) on which he was arrested and held to bail. Head became his surety. The ad damnum in that writ was one hundred and forty-seven dollars. After the bond had been given and *126the .action entered in Court, without the knowledge or consent of the defendant Head, the ad damnum in the original writ was increased.
This was a material alteration in the contract for bail into which the defendant had entered, and by which his liability was changed. He had a right to insist on terms of his contract as originally made, and it was not competent for other parties, without his consent, to increase his liability on that bond. By so doing, they destroyed its validity as to him. Bean v. Baker, 17 Mass. 591; Hill v. Hunnewell, 1 Pick. 192; Willis v. Crooker, 1 Pick. 204.
The nonsuit was properly ordered and must stand.
Appleton, J., having been of counsel in this case, took no part in the decision.